Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-20 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Claims filed on 01/31/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
Step 1
Claims 1-10 fall within the statutory category of an apparatus or system.  Claims 11-20 fall within the statutory category of a process.
Step 2A, Prong One
As per Claims 1 and 11, the limitations of identify a plurality of antidotal therapeutic provisions; locate a first user biological extracting, wherein the first user biological extraction contains at least an element of user physiological data; generate a compatibility model, wherein the compatibility model utilizes the antidotal therapeutic provisions and the first user biological extraction as an input and outputs compatible antidotal therapeutic provisions, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device for executing the steps of the invention, and using a therapeutic clustering model, nothing in the claim element precludes the step from practically being performed in the mind.  The steps of locate a first user biological extraction and generate a compatibility model are concepts performed including observation, evaluation, judgement and opinion in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.  
Step 2A, Prong Two
The judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional element – a computing device.  The computing device in these steps is recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims also recites the additional elements of receiving from a remote device operated by a user, a conditional datum, wherein the conditional datum contains a description of a current bodily complaint, which amounts to insignificant extra-solution activity, as in MPEP 2106.05(g), because the step of receiving a conditional datum is mere data gathering in conjunction with the abstract idea where the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  The claims also recite the additional element of using a therapeutic clustering model, wherein the model utilizes a conditional datum as an input and outputs antidotal therapeutic provisions which amounts to mere instructions to apply the exception because the model is recited at a high level of generality which does no more than merely invoke computers as a tool such as a mathematical algorithm applied on a general purpose computer (MPEP 2106.05(f)(2)). The claim recites a mathematical algorithm with a description of the inputs and outputs of the algorithm, which applies a function using a general purpose computer. Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional element of a computing device to perform the method of the invention amounts to no more than mere instructions to apply the exception using a generic computing component.  The system including the "computing device” are recited at a high level of generality and are recited as generic computer components by reciting any computing device including a microprocessor, mobile device such as mobile phone or smartphone, etc. (Specification, [0008]), which do not add meaningful limitations to the abstract idea beyond mere instructions to apply an exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims also include the additional elements of receiving a conditional datum from a remote device operated by a user which is well-understood, routine and conventional computer functions in the field of data management because they are claimed at a high level of generality and include receiving or transmitting data, which have been found to be well-understood, routine and conventional computer functions by the Court (MPEP 2106.05(d)(II)(i)  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added).  The claims also recite the additional element of using a therapeutic clustering model, where a therapeutic clustering model is described in the specification at a high-level of generality as a machine-learning model generated using clustering algorithms where the clustering algorithms may be one of a plurality of described known techniques such as grouping objects in the same group or cluster with objects similar to each other including centroid models, distribution models, density models, group models, graph-based models, et. (Specification [0067]). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly more than the underlying abstract idea.
Dependent Claims 2-10 and 12-20 add further limitations which are also directed to an abstract idea. Claims 2 and 12 include generating a conditional model which is a mental process for similar reasons to the independent claims as well as receiving a biological extraction and conditional training data which is an additional element which amounts to insignificant extra-solution activity that, similar to the independent claims, is well-understood, routine and conventional in the field of data management because it involves receiving or transmitting data.  Claims 3-4 and 13-14 also include receiving data which also amounts to insignificant extra-solution activity similar to the description above. Claims 5-6 and 15-16 further limit the elements of the independent claims and therefore are directed to the same abstract idea as the independent claims. Claims 7 and 17 include calculate a user effective age and analyze output antidotal therapeutic provisions as a function of the user effective age, which can be performed using human evaluation, observation, judgement or opinion.  Additionally, this step can be considered a mathematical calculation. Claims 8 and 18 include locating a biological extraction and generating a compatibility model, which are directed to a mental process for similar reasons to the independent claims.  Claims 9 and 19 include receiving data and using a machine-learning algorithm, which similar to the independent claims are insignificant extra-solution activity and mere instructions to apply the exception. Claims 10 and 20 include generating the compatibility model, which is a mental process similar to the independent claims and retrieving data and outputting the results of the abstract idea which are mere data gathering and outputting which amounts to insignificant extra-solution activity.   Because the additional elements do not impose meaningful limitations on the judicial exception and the additional elements are well-understood, routine and conventional functionalities in the art, the claims are directed to an abstract idea and are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-11, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bettencourt-Silva et al. (US 2019/0392924 A1), hereinafter Bettencourt.
As per Claims 1 and 11, Bettencourt discloses a system for physiologically informed therapeutic provisions, the system comprising a computing device the computing device designed and configured to: 
receive, from a remote device operated by a user, a conditional datum, wherein the conditional datum contains a description of a current bodily complaint ([0063]/[0070] receive as input data patient presentation profile/current symptom); 
identify a plurality of antidotal therapeutic provisions, using a therapeutic clustering model, wherein the therapeutic clustering model utilizes a conditional datum as an input and outputs antidotal therapeutic provisions ([0070] receive as input data patient current symptom to cluster patient based on clustering operation, [0071] recommend actions based on input of patient symptoms, see Fig. 4 actions recommendation component uses symptom input to determine recommended actions for patient); 
locate a first user biological extraction, wherein the first user biological extraction contains at least an element of user physiological data ([0018] obtaining feedback data by collecting biometric data from biometric sensors such as IoT devices); and 
generate a compatibility model, wherein the compatibility model utilizes the antidotal therapeutic provisions and the first user biological extraction as an input and outputs compatible antidotal therapeutic provisions ([0091-0092] determine useful medical actions which indicate the effectiveness/safety of action based on patient by use of a machine learning model using feedback information as input which includes biometric data and health profile/symptoms).
As per Claims 8 and 18, Bettencourt teaches the limitations of Claims 1 and 11. Bettencourt also teaches input the conditional datum to a biological classifier, the biological classifier configured to input conditional datums and output related biological extractions by executing a classification algorithm (see Fig. 4 presentation profile containing symptoms is input into patient clustering component, [0070] patient clustering component received symptom data and clusters patients using a clustering operation including a classifier to identify similar patients, [0092] machine learning mechanisms learn the health state of the patient which includes a medical condition, biometric data, profile); 
locate a fourth user biological extraction related to the conditional datum ([0018] obtaining feedback data by collecting biometric data from biometric sensors such as IoT devices, where there is more than one sensor including wearable sensors separate from biometric sensors, etc. the fourth extraction from a sensor different from the previous biological extractions, see Fig. 2 and 3 for plurality of devices/sensors for collection of plurality of extractions, also see [0078] where biometric data includes temperature, heart rate, fatigue, weakness which indicates at least four biometric extractions); and 
generate the compatibility model utilizing the fourth user biological extraction related to the conditional datum ([0091-0092] determine useful medical actions which indicate the effectiveness/safety of action based on patient by use of a machine learning model using feedback information as input which includes biometric data and health profile/symptoms).
As per Claims 9 and 19, Bettencourt teaches the limitations of Claims 1 and 11. Bettencourt also teaches receive compatibility training data, wherein compatibility training data further comprises a plurality of therapeutic provisions and biological extractions as inputs and outputs compatible antidotal therapeutic provisions ([0017] build model using historical input data related to population of patient where model outputs recommendations, i.e. therapeutic provisions, [0066] training machine learning model, [0072] training recommendation component using historical data including clinical data and feedback data including actions/provisions, see Fig. 4 historical data is obtained from storage to the actions recommendation component); and 
calculate a compatibility model using a first machine-learning algorithm ([0091-0092] determine useful medical actions which indicate the effectiveness/safety of action based on patient by use of a machine learning model).
As per Claims 10 and 20, Bettencourt teaches the limitations of Claims 1 and 11. Bettencourt also teaches retrieve a factor related to an antidotal therapeutic provision ([0073] scoring criteria assigns a value to a medical action/therapeutic provision); 
generate the compatibility model as a function of the factor ([0073] machine learning model to rank medical actions as a function of the scoring criteria); and 
output compatible antidotal therapeutic provisions utilizing the factor ([0073-0075] output a rank for determining useful medical actions for a patient based on model based on score).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bettencourt (US 2019/0392924 A1), in view of DeBruin et al. (US 2014/0279746 A1), hereinafter DeBruin.
As per Claims 2 and 12, Bettencourt teaches the limitations of Claims 1 and 11. Bettencourt also teaches retrieve a second user biological extraction ([0018] obtaining feedback data by collecting biometric data from biometric sensors such as IoT devices, where there is more than one sensor including wearable sensors separate from biometric sensors, etc. the second extraction from a sensor different from the first biological extraction, see Fig. 2 and 3 for plurality of devices/sensors for collection of plurality of extractions, also see [0078] where biometric data includes temperature, heart rate, fatigue, weakness which indicates at least four biological extractions).
However, Bettencourt may not explicitly disclose the following which is taught by DeBruin:
receive conditional training data, wherein conditional training data contains a plurality of biological extractions and a plurality of correlated conditions ([0017] training dataset comprises patient symptoms and laboratory data, i.e. biological extractions, [0022] training dataset includes clinical/lab data with related patient treatment response, [0082] training data contains treatment related to responses related to conditions); and 
generate a conditional model, wherein the conditional model utilizes the second user biological extraction as an input and outputs a conditional datum containing a suspected condition (see Claim 1 diagnostic model for determining diagnosis of disorder for patient dataset, see Fig. 8/[0122] demonstrates the selection/generation of model for prediction using training data, [0123] use of model or “medical digital expert system” to produce diagnosis, [0112-0113] preliminary models are used to determine initial diagnosis using machine learning from features including clinical and laboratory assessment data).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the known concept of determining a suspected condition for a patient using a generated conditional model from DeBruin with the known system and method of determining possible treatments for a patient using conditional data inputs from Bettencourt in order to analyze a large information set that is challenging to compile and process by a busy clinician for making a diagnosis and treatment decision with greater accuracy and efficiency (DeBruin [0006]).
As per Claims 3 and 13, Bettencourt teaches the limitations of Claims 1 and 11. Bettencourt also teaches receive from a remote device the conditional datum containing a current bodily diagnosis ([0018] input data is collected from IoT devices/sensors such as biometric sensors, [0078] temperature, heart rate, etc. are symptoms, i.e. conditional datum, see Fig. 3 device layer devices which are remote devices for data collection).
Bettencourt may not explicitly disclose the following which is taught by DeBruin: the remote device if operated by an informed advisor ([0081] collection of interface of device/system relevant biological information from clinician/physician).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the known concept of receiving data from a remote device operated by a clinician from DeBruin with the known system and method of determining possible treatments for a patient using conditional data inputs from Bettencourt in order to analyze a large information set that is challenging to compile and process by a busy clinician for making a diagnosis and treatment decision with greater accuracy and efficiency (DeBruin [0006]).
As per Claims 4 and 14, Bettencourt teaches the limitations of Claims 1 and 11. Bettencourt may not explicitly disclose the following which is taught by DeBruin: identify the plurality of antidotal therapeutic provisions using the therapeutic clustering model by: receiving a clustering dataset, wherein the clustering dataset further comprises a plurality of unclassified cluster data entries; and calculating a first clustering algorithm ([0106] generating a classification model with a large set of data from patients with known outcomes as training data to determine cluster/groups and predict outcomes for unclassified patients, see also [0108] unlabeled data corresponding to clinical data from patient corresponding to unknown condition for calculating model).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the known concept of determining plurality of treatments for a patient using a generated clustering algorithm from DeBruin with the known system and method of determining possible treatments for a patient using conditional data inputs from Bettencourt in order to analyze a large information set that is challenging to compile and process by a busy clinician for making a diagnosis and treatment decision with greater accuracy and efficiency (DeBruin [0006]).
As per Claims 5 and 15, Bettencourt and DeBruin teaches the limitations of Claims 4 and 14. Bettencourt also teaches the first clustering algorithm further comprises a k-means clustering algorithm ([0070] clustering operation is k-means clustering).
As per Claims 6 and 16, Bettencourt and DeBruin teaches the limitations of Claims 4 and 14. Bettencourt also teaches the first clustering algorithm further comprises a hierarchical clustering algorithm ([0070] clustering component uses a clustering operation of any suitable clustering operation, [0076] examples of supervised learning used with present invention include hierarchical clustering).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bettencourt (US 2019/0392924 A1), in view of Kochura et al. (US Patent 11,484,273 B2), hereinafter Kochura.
As per Claims 7 and 17, Bettencourt teaches the limitations of Claims 1 and 11. However, Bettencourt may not explicitly disclose the following which is taught by Kochura: calculate a user effective age utilizing a user chronological age and a third user biological extraction (see Fig. 3 functional age based on chronological age and sensor data; Col. 1, lines 51-67; Col. 3, lines 5-13 determine functional age of user with machine learning model from collected sensor data, i.e. third biological extraction; Col. 14, lines 3-22 age indices model features include chronological age group of patient and sensor data); and 
analyze output antidotal therapeutic provisions as a function of the user effective age (Col. 3, lines 5-21 determine recommendations, i.e. provisions, based on age indices model which determines functional age which is determined from machine learning; Col. 14, lines 3-22 age indices model features include chronological age group of patient and sensor data).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the known concept of determining a user effective age and recommendations based on the effective age from Kochura with the known system and method of determining possible treatments for a patient using conditional data inputs from Bettencourt in order to  provide recommendations for treatment for a patient based on health and general disposition of the patient which exist despite the patient’s chronological age (Kochura Col. 1, Background).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Simpson (US 2019/0304000 A1) teaches obtaining biological data, applying algorithms to the biological data to generate optimized results of products to recommend to user for their specific biometric input.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626